PER CURIAM.
Public counsel has petitioned this Court to review Public Service Commission Order No. 9306, which changes the fuel adjustment clause procedure for electric utilities. We have jurisdiction pursuant to article V, section 3(b)(2), Florida Constitution. A review of the record shows the order to be supported by competent, substantial evidence. We therefore approve Order No. 9306 and deny the petition for review.
It is so ordered.
SUNDBERG, C. J., and ADKINS, BOYD, ALDERMAN and McDONALD, JJ., concur.
OVERTON, J., dissents with an opinion.